              Case 3:18-cv-05021-JCC Document 107 Filed 09/29/20 Page 1 of 1




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    RALPH HOWARD BLAKELY,                                 CASE NO. C18-5021 JCC
10                           Plaintiff,                     MINUTE ORDER
11            v.

12    GREGORY JONES, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s motion for copies of legal documents
18   (Dkt. No. 105.) The motion is GRANTED. The Clerk is DIRECTED to mail copies of the
19   following documents in this matter to Plaintiff at the mailing address provided: Docket Numbers
20   99, 100, 101, 102, and 103. (See Dkt. No. 105 at 2.)
21          DATED this 29th September 2020.
22                                                           William M. McCool
                                                             Clerk of Court
23

24                                                           s/Tomas Hernandez
                                                             Deputy Clerk
25

26


     MINUTE ORDER
     C18-5021 JCC
     PAGE - 1
